Citation Nr: 1613911	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-19 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to an increased evaluation for pseudofolliculitis barbae, currently evaluated at 30 percent disabling.

4.  Entitlement to an increased evaluation for right foot disability, currently evaluated at 10 percent disabling.

5.  Entitlement to an increased evaluation for chondromalacia, left knee, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for residuals of an injury to the right knee, currently evaluated as 20 percent disabling.

7.  Entitlement to an additional period of temporary total rating (TTR) beyond March 1, 2011 based upon surgical treatment of the right foot, requiring convalescence.

8.  Entitlement to an additional period of temporary total rating beyond June 1, 2008, based on surgical treatment of the right knee requiring convalescence.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1982 to March 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2015, the Veteran testified at the RO before the undersigned Veterans Law Judge.  The Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims folder.

The issues of entitlement to increased ratings for a right foot disability, left and right knee disabilities, and pseudofolliculitis barbae; entitlement to service connection for a back disorder; and, entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO most recently denied the Veteran's claim of entitlement to service connection for a back disorder in September 2002 on the basis that there was no new and material evidence submitted which linked his diagnosed back disorder and his active service; the Veteran was properly informed of the adverse decision.  Although the Veteran submitted a timely notice of disagreement, the Veteran did not submit a substantive appeal. 

2.  Evidence submitted subsequent to the RO's September 2002 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disorder.

3.   The Veteran underwent a right foot surgery in January 2011.  He was assigned a TTR based on the need for convalescence for the period from January 10, 2010 to March 1, 2011. 

4.  As a result of surgery due to his service-connected right foot disability, the Veteran required convalescence from January 10, 2011 to March 15, 2011.  

5.  The Veteran underwent a right knee surgery in March 2008.  He was assigned a TTR based on the need for convalescence for the period from May 1, 2008 to June 1, 2008.

6.  Following the initial one month period of convalescence, there was no evidence of severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches.


CONCLUSIONS OF LAW

1.  The RO's September 2002 decision denying the Veteran's claim of entitlement to service connection for back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a back disorder has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for a temporary total rating for convalescence from March 1, 2011 to March 15, 2011 based on the need for convalescence have been met.  38 C.F.R. §§ 3.102, 4.30 (2015).

4.  The criteria for an extension of a temporary total rating beyond June 1, 2008, based on the need for convalescence, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015).
 With regard to the application to reopen the previously denied claim for service connection for a back disorder, this application has been granted.  Any error related to the duties to notify and assist is moot.

Service connection for a back disorder was originally denied in a July 1992 rating decision.  The RO essentially determined that the evidence did not show a diagnosed back disorder was caused by or incurred in active service.  The RO again denied the claim in June 1999 as not well grounded.  The Veteran did not appeal either decision.  The RO most recently denied the Veteran's claim in a September 2002 decision and found there was no new and material evidence to reopen the claim.  The RO notified the Veteran of its decision and his appellate rights.  Although the Veteran filed a notice of disagreement (NOD), the Veteran failed to file a substantive appeal to appeal the case to the Board.  Therefore, that September 2002 decision is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.
 
The issue may be considered on the merits only if new and material evidence has been received since September 2002.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  Subsequent to the September 2002 RO decision, in a January 2011 VA treatment record, the physician assistant indicated that the Veteran's hyperextension back injury in the door many years ago in the military certainly could contribute to the axial pain he feels today.  The opinion thereby satisfies the low threshold requirement for new and material evidence; and, the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).



II.  Extension of TTR

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA notice is not required in this instance because the issue involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); Wensch v. Principi, 15 Vet. App. 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2).VAOPGCPREC 5-2004 (June 23, 2004).

The provisions of 38 C.F.R. § 4.30 pertaining to convalescent ratings indicate that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  To warrant a temporary total disability rating, the evidence must establish that the veteran's service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Extensions of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30(a) (1), (2), or (3).  38 C.F.R. § 4.30(b)(1).  Further extensions of 1 or more months, up to 6 months, may only be made under the provisions of 38 C.F.R. § 4.30(a) (2) or (3) upon approval from the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2).

In sum, a temporary total evaluation may be assigned for up to twelve months, with approval of the Veterans Service Center Manager, if the criteria of 38 C.F.R. § 4.30(a) and (b) are met.

Regarding his right foot claim, VA progress notes indicate the Veteran underwent a right hallux valgus hardware removal and exostectomy on January 10, 2011.  In a March 4, 2011 statement, the Veteran's podiatrist indicated the Veteran was not released to go back to school until March 15, 2011.  

At present, the Veteran has an assigned temporary total disability rating from January 10, 2011 to March 1, 2011.  However, as he underwent surgery for a service-connected disability necessitating convalesce from January 10, 2011 to March 15, 2011, the criteria for a temporary total rating under 38 C.F.R. § 4.30 have been met and the claim for that benefit is granted from March 1, 2011 to March 15, 2011.  See 38 U.S.C.A. § 5107(b).  The issue of an increased rating for his right foot disability prior to and after his period of TTR is remanded as noted below. 

Regarding his right knee claim, VA progress notes indicate the Veteran underwent a right knee arthroscopy with medial and lateral meniscectomy in March 2008.  During the November 2015 Board hearing, the Veteran testified that he was not released to go back to school until at least a month later, or in July 2008.  However, the Board notes that a June 2008 VA progress note indicated the Veteran arrived at physical therapy with modified independence, including the use of a right knee brace and cane.  It was noted he had increased activity tolerance and was able to perform increased distance on an airdyne bike.   

The Board acknowledges that the Veteran's right knee was apparently still impaired following the end of the period of convalescence from May 1, 2008 to June 1, 2008.  There is, however, no indication of severe postoperative residuals such as incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches.  Accordingly, an extension of the temporary total rating beyond June 1, 2008 is not warranted.  The issue of an increased rating for his right knee disability prior to and after his period of TTR is remanded as noted below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for back disorder is reopened, and to this extent only, the appeal is granted.

An extension of a temporary total evaluation under 38 C.F.R. § 4.30 from March 1, 2011 to March 15, 2011, based on the need for convalescence following an January 2011 right foot surgery, is granted.

An extension of a temporary total evaluation under 38 C.F.R. § 4.30 beyond June 1, 2008, based on the need for convalescence following a March 2008 right knee surgery, is denied.


REMAND

During the November 2015 hearing, the Veteran asserted that his right foot disability and left and right knee disabilities have worsened since the last VA examinations.  As such, the Board finds additional VA examinations are necessary to determine the current nature and severity of his claims. 

During the November 2015 hearing, the Veteran also testified that his last visit to the dermatologist was only a month before the hearing.  However, the VA treatment records in the file are only dated through June 2015.  The Board finds a remand is necessary to obtain any outstanding VA or private treatment records relating to the Veteran's pseudofolliculitis barbae. 

As the claim for entitlement to service connection for a back disorder has been reopened, the Board finds a VA examination is necessary to determine whether the Veteran has a back disorder that was caused or aggravated by service or service-connected disability. 

The Board also notes that the issue of entitlement to a TDIU is inextricably intertwined with the other matters being remanded herein, as the outcome of those claims being remanded directly affect whether entitlement to a TDIU due to service-connected disabilities is warranted.  Therefore, the issue of TDIU is deferred until the development directed in this remand has been conducted.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify any private treatment providers and submit medical release authorizations for each provider.  Then, obtain and associate with the Veteran's claims file any outstanding VA or private treatment records.  Any and all responses, including negative responses, must be added to the claims file.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2.  Schedule the Veteran for a VA examination of his service-connected right and left knee disabilities.  The claims file should be provided for the examiner's review in conjunction with the examination.  The examination report should indicate that the claims file was reviewed.

The examiner should conduct range of motion testing of the knees.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the knee disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the knees due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation of the knees.  The examiner should indicate whether lateral instability or recurrent subluxation is slight, moderate or severe.

3.  Schedule the Veteran for a VA examination of his claimed back disorder.  The claims file should be provided for the examiner's review in conjunction with the examination.  The examination report should indicate that the claims file was reviewed. 

The examiner should diagnose any current back disability.  The examiner should also provide opinions regarding the following:

i.  Is a current back disorder at least as likely as not (50 percent or greater likelihood), proximately caused by, or due to the Veteran's service-connected left and/or right knee or right foot disabilities?

ii.  Is a current back disorder at least as likely as not (50 percent or greater likelihood), aggravated (permanently worsened) by the service-connected left and/or right knee or right foot disabilities?

iii.  Is a current back disorder at least as likely as not (50 percent or greater likelihood), otherwise related to the Veteran's active military service?

The examiner is requested to provide a complete rationale for any opinions expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Following completion of the requested actions, readjudicate the claims.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case and give them an appropriate time period in which to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


